UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4148


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH EMMANUEL MANN, a/k/a Musa Kofi, a/k/a Mike Mann,
a/k/a Big Mike, a/k/a Cass Musa, a/k/a Knot Musa, a/k/a
Kofi Musa, a/k/a Gilbert S. Batten, a/k/a Joseph Emmanual
Mann,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:11-cr-00341-TSE-1)


Submitted:   November 30, 2015            Decided:   December 9, 2015


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Kevin R. Brehm, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.  Dana J. Boente, United
States Attorney, Carina A. Cuellar, Christopher Catizone,
Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Emmanuel Mann appeals the 108-month sentence imposed

at   his    resentencing       for    conspiracy      to     distribute    oxycodone.

Mann contends that the district court erred in determining the

quantity of drugs attributable to him.                 We affirm.

                                           I

      At    Mann’s    original       sentencing,      the    district     court       found

that Mann was responsible for an amount of oxycodone with a

marijuana equivalency of at least 3,000 kilograms but less than

10,000 kilograms, resulting in a base offense level of 34.                              See

U.S. Sentencing Guidelines Manual § 2D1.1(c)(3) (2011).                               Mann

was in criminal history category I, and his Guidelines range was

151-188 months.            The district court imposed a sentence of 108

months’      imprisonment,      varying        downward      to   avoid    sentencing

disparity     among    co-conspirators         and    because     of    Mann’s    health

issues.      On appeal, Mann’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).                    We affirmed.        United

States v. Mann, 494 F. App’x 389 (4th Cir. Oct. 3, 2012) (No.

12-4103).

      Mann then filed a 28 U.S.C. § 2255 (2012) motion.                               Among

other      issues,    he    contended    that    counsel       was     ineffective      at

sentencing     for    failing    to     object   to    the    calculation        of    drug

quantity on the basis of United States v. Bell, 667 F.3d 431



                                           2
(4th Cir. 2011).              The district court granted the motion with

respect to this issue and ordered resentencing.

      In its memorandum on resentencing, the government asserted

that the trial testimony of two witnesses, Christopher Martino

and James Post, established that Mann was responsible for 11,266

80-milligram          oxycodone      pills,       for    a     marijuana      equivalency       of

6,038.576 kilograms.                This amount placed Mann in base offense

level     34    under    the       2011    version       of    the    Guidelines       and    base

offense        level     32        under       the      2014       version.          See      USSG

§§ 2D1.1(c)(3) (2011), 2D1.1(c)(4) (2014).                                In his memorandum,

Mann claimed he was responsible for 6,946 pills but conceded

that, even using this lower number, the marijuana equivalency

remained       the     same    —    at    least       3,000    kilograms       but   less     than

10,000 kilograms.             He agreed with the Government that his base

offense        level    would       be    34    under        the     2011    version    of    the

Guidelines and 32 under the 2014 version.

      At the resentencing hearing, the Government stated that,

although        the    parties       disagreed          about      the      exact    number    of

oxycodone pills Mann had distributed, they agreed that he had

distributed a quantity of oxycodone with a marijuana equivalency

of   at   least       3,000    kilograms        but     less       than     10,000   kilograms.

Mann did not object to this statement, nor did he seek a ruling

on the precise number of pills for which he was responsible.



                                                  3
       The district court determined that Mann was accountable for

oxycodone      with   a    marijuana    equivalency           of    6,038       kilograms,

resulting in base offense level 32 under the 2014 Guidelines.

The court stated that its finding regarding drug quantity was

based on the trial testimony of Martino and Post concerning the

amount    of   oxycodone     Mann    actually         distributed     to       them.    The

court departed below the Guidelines range of 121-151 months and

again sentenced Mann to 108 months in prison.

                                         II

       Mann claims that the district court erred in calculating

the     quantity      of     drugs    for        which       he    was      responsible.

Specifically, he contends for the first time on appeal that he

distributed      only      5,293     oxycodone          pills,     for     a     marijuana

equivalency that results in a base offense level of 30 under the

2014     Guidelines.         We    conclude          that,   by    conceding       in   his

resentencing memorandum and at the resentencing hearing that he

was    responsible     for   an    amount       of    oxycodone    with     a    marijuana

equivalency of at least 3,000 kilograms but less than 10,000

kilograms, Mann invited any error and waived his right to raise

this claim on appeal.             See United States v. Hickman, 626 F.3d
756, 772 (4th Cir. 2010); United States v. Herrera, 23 F.3d 74,

75 (4th Cir. 1994).

       Even if the issue is not waived, however, we conclude that

the district court did not commit any error, much less plain

                                            4
error, in its determination of drug quantity.               First, the court

used the proper methodology sanctioned in Bell to determine drug

quantity.    See Bell, 667 F.3d at 443 (when drug in question was

obtained by conspirator through a prescription, court may base

determination    of    drug   quantity   on   amount   of     drugs   “actually

distributed”).        Second, in concluding that Mann distributed at

least 11,000 oxycodone pills, the court found the testimony of

Martino, who testified that Mann distributed 9,600 pills to him

directly or indirectly, and Post, who testified that he bought

$50,000 worth of oxycodone pills from Mann at $30 per pill, to

be credible.      We accord this credibility determination great

deference.      See United States v. Thompson, 554 F.3d 450, 452

(4th Cir. 2009).

                                    III

     We   therefore      affirm.    We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                     5